PER CURIAM.
A jury convicted defendant of first degree robbery and the trial court sentenced him to twenty years. He appeals that judgment, as well as the denial of his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. Rule 30.25(b). However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The motion court’s judgment is based on findings of fact that are not clearly erroneous. Rule 84.16(b). No error of law appears.
The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).